Kirkpatrick, C. J. — and Rossell, J.
— Were of opinion, that this was not the error of the court, but a misprision of the clerk, and amendable.
Pennington J.
— I have had some doubts as to the propriety of this amendment, it going to the introduction of a new judgment; but on a little inflection, [*] I concur with my hrethern. From the voluminous subject of amendment found in our law books, I think this rule is to be extracted, that where the court pronounces a wrong judgment, it can*747not be amended after the term; but the error of the clerk in recording the judgment pronounced, may; that is, the record may be so amended as to comport, with what was really and truly done.
Kirkpatrick, C. J. — That is the true rule.
By all the Court. — Let the amendment be made.